UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1107


KERWIN S. HARMON,

                                              Plaintiff - Appellant,

          versus


WASHINGTON METROPOLITAN AREA TRANSIT
AUTHORITY,

                                               Defendant - Appellee,

          versus


INTERNAL REVENUE SERVICE,

                                  Third Party Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-03-28-DKC)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kerwin S. Harmon, Appellant Pro Se. Gerard J. Stief, WASHINGTON
METROPOLITAN AREA TRANSIT AUTHORITY, Washington, D.C.; Paula Keyser
Speck, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Kerwin S. Harmon appeals the district court’s order

dismissing     his   suit   against   his   employer,    the    Washington

Metropolitan    Area   Transit   Authority,   for    recovery    of   wages

withheld in accordance with a tax lien.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           See Harmon v. WMATA,

No. CA-03-28-DKC (D. Md. filed Nov. 26, 2003 & entered Dec. 1,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -